Citation Nr: 0715430	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine as secondary to service-connected residuals 
of shrapnel wounds of the right leg with recurrent myositis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
veteran's claim seeking entitlement to service connection for 
back pain as secondary to his service-connected residuals of 
a gunshot wound to the right leg, and continued his 10 
percent disability rating for residuals of a gunshot wound to 
the right leg.  In a December 2002 rating decision, the 
veteran's right leg disability was recharacterized as 
residuals of shrapnel wounds of the right leg with recurrent 
myositis.  The veteran filed a timely notice of disagreement 
with the decision regarding these issues; however, as he did 
not perfect an appeal for the issue of an increased rating 
for his residuals of a gunshot wound to the right leg, it is 
not before the Board.

In March 2007, a motion to advance this appeal on the docket, 
due to the veteran's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2006).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection is granted on appeal.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The records contains July 2001 and 2002 medical opinions from 
M. A. Denner, D.O., a private physician who links the 
veteran's present disorders, to include his lower back 
disorder, to his service-connected right leg disability.  The 
physician stated that he had been treating the veteran for 10 
years.  The only evidence in the record from this private 
physician is the two letters providing his opinion.  On 
remand, the AOJ should attempt to obtain these records. 

The July 2001 and 2002 letters from Dr. Denner, indicate that 
the veteran's back disorder has been aggravated by his 
service-connected right leg disability.  A November 2002 VA 
examiner opined that the veteran's back difficulties were 
almost completely due to routine degenerative changes and 
lumbar spondylosis and not a history of a relatively 
superficial extremity trauma, which occurred almost 20 years 
prior to the onset of his back symptoms.  However, the 
examiner did not provide an opinion as to whether the 
veteran's back disorder has been aggravated by his service-
connected right leg disability.  After the receipt of medical 
records, the veteran should be afforded a current VA 
examination to ascertain whether the veteran's back disorder 
is being aggravated beyond natural progression by his 
service-connected right leg disorder.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  On remand, the examiner must 
provide such opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, the 
AOJ must send the appellant a corrective 
notice, that explains the information and 
evidence not of record needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should attempt to obtain Dr. 
Denner, the private examiner who provided 
the July 2001 and 2002 opinions.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination to ascertain whether the 
veteran's back disorder is related to his 
service-connected right leg disability.  
All indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's service-connected residuals 
of shrapnel wounds of the right leg have 
aggravated or accelerated his back 
disorder beyond its natural progression. 

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, to include consideration of the 
claim on the basis of aggravation under 
the holding reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, reflecting 
consideration of any new evidence and all 
pertinent law and regulations and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



